F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JUN 6 2003
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk


    PATRICIA DALTON,

                Plaintiff-Appellant,

    v.                                                  No. 02-1210
                                                 (D.C. No. 99-K-1001 (BNB))
    STATE FARM FIRE AND                                   (D. Colo.)
    CASUALTY COMPANY, a subsidiary
    of State Farm Mutual Automobile
    Insurance Company, a mutually held
    insurer, doing business in the State of
    Colorado with national headquarters in
    Bloomington, Illinois,

                Defendant-Appellee.


                             ORDER AND JUDGMENT           *




Before SEYMOUR , HENRY , and BRISCOE , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Patricia Dalton, proceeding pro se, appeals the district court’s grant of

summary judgment to defendant on Ms. Dalton’s claims in connection with the

non-renewal of her business insurance policy in 1996. Her complaint asserted

that the non-renewal was contrary to law, in bad faith, and a violation of a 1993

settlement agreement. On appeal, Ms. Dalton raises eight issues, many

challenging discretionary decisions by the district court and the magistrate judge.

We have jurisdiction over this appeal by virtue of 28 U.S.C. § 1291. Although we

review the grant of summary judgment de novo, see Simms v. Okla. ex rel. Dep’t

of Mental Health & Substance Abuse Servs.           , 165 F.3d 1321, 1326 (10th Cir.

1999), our review of the court’s discretionary decisions is only for an abuse of

that discretion, see, e.g., Hendry v. Schneider      , 116 F.3d 446, 449 (10th Cir. 1997)

(applying abuse of discretion standard to determination of “good cause” for

failure to timely serve defendant).

      The first issue is a challenge to     defendant ’s removal of Ms. Dalton’s

complaint from state court to federal district court on diversity jurisdiction

grounds. Ms. Dalton contends that         defendant is not diverse, and cites 28 U.S.C.

§ 1332(c)(1) as the legal authority supporting her argument that removal in this

case was allowed in error. It is readily apparent that the cited provision does not


                                              -2-
apply here, because this is not a third-party cause of action arising under

Ms. Dalton’s policy.   1
                           Ms. Dalton cites no other authority for her arguments.

       Ms. Dalton contends that the district court misapplied the law to her case in

two respects: it did not comply with the Americans with Disabilities Act (ADA)

and it did not properly consider her pro se status. She specifically mentions the

court’s denial of her motion for an extension of time to respond to    defendant ’s

summary judgment motion, its denial of her motion to amend her complaint, and

the court’s holding of the costs hearing “on the dot.” Aplt. Br. at 2. Even if the

court had some obligation under the ADA to take a party’s disability into account

in issuing rulings, we agree with    defendant that Ms. Dalton has not shown that

her asserted illness and its alleged attendant limitations qualify her as disabled

under the ADA. Further, our careful review of the entire record in this case leads

us to conclude that the more lenient standards applicable to pro se litigants were

properly applied throughout the case and specifically in connection with the

rulings mentioned.     See Hall v. Bellmon , 935 F.2d 1106, 1110 (10th Cir. 1991)


1
       Section 1332(c)(1) states, in pertinent part:

       [A] corporation shall be deemed to be a citizen of any State by which
       it has been incorporated . . . except that in any direct action against
       the insurer of a policy or contract of liability insurance . . . to which
       action the insured is not joined as a party-defendant, such insurer
       shall be deemed a citizen of the State of which the insured is a
       citizen, as well as of any State by which the insurer has been
       incorporated . . . .

                                            -3-
(liberally construing pro se plaintiff’s pleadings, but declining “to assume the

role of advocate”).

       Ms. Dalton challenges the district court’s summary judgment ruling as

error, alleging that examination of documents would have shown

misrepresentations in    defendant ’s motion. She contends that the district court

ignored applicable law and avers that     defendant could not demonstrate the factual

basis for its stated reason for non-renewal. Ms. Dalton did not timely respond to

the motion for summary judgment despite being given an extension of time, and

her subsequent motion for an extension of time was denied for failure to

demonstrate just cause. The court, however, did not rely on Ms. Dalton’s failure

to timely respond as a basis for granting the motion; it applied the undisputed

facts to the applicable law as to each of Ms. Dalton’s three claims and concluded,

as a matter of law, that judgment was warranted in       defendant ’s favor. Our review

of the record convinces us that the district court properly granted    summary

judgment in this case.

       Finally, Ms. Dalton challenges the following discretionary rulings: 1) the

award of costs to defendant ; 2) the denial of her motion to amend her complaint;

3) the denial of her motion to join an additional defendant; 4) the denial of her

motion in limine; and 5) unspecified discovery rulings. Ms. Dalton presents

numerous equitable arguments and conclusory legal assertions with respect to


                                             -4-
these rulings, but has demonstrated no basis on which we could conclude that the

court abused its discretion. Our review of the record in this case leads us to

conclude that the district court did not abuse its discretion in any of these rulings.

The judgment of the United States District Court for the District of Colorado is

AFFIRMED. Defendant’s motion to dismiss is DENIED. Ms. Dalton’s motion

to accept her table of contents and legal authorities is GRANTED. We have

considered Ms. Dalton’s motion to strike out of time; the motion to strike

is DENIED. Appellant’s motion to proceed in forma pauperis is GRANTED.


                                                      Entered for the Court



                                                      Robert H. Henry
                                                      Circuit Judge




                                          -5-